DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 	This office action is in response to the amendment filed 11/4/2022. As directed by the amendment:  claims 35,36,38 and 39 are pending and claims 1-34 and 37 have been cancelled. 
Allowable Subject Matter
The indicated allowability of claims 37-39 of the previous action mailed on 8/12/2022 is withdrawn in view of the newly discovered reference(s) to Olsen et al. (US 5722460), Tani (US 7121240) and Hansen III et al. (US 6460567).  Rejections based on the newly cited reference(s) follow.



Response to Arguments
Applicant’s arguments, see remarks filed 11/4/2022, with respect to the rejection(s) of the pending claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Olsen et al. (US 5722460), Tani (US 7121240) and Hansen III et al. (US 6460567).
Applicant’s arguments with respect to claim(s) 35,36,38 and 39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings were received on 11/4/2022.  These drawings are accepted.


Claim Objections
Applicant’s cancellation of the claims 15 and 30 overcome the prior objections.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 35,36,38 and 39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 35, line 10 recites the limitation “a motor housing” which is unclear if this is the same motor housing previously recited or an additional motor housing.
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 35,38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US 5722460) in view of Tani (US 7121240). The claims are being rejected as best understood based on the above 112 rejection.
 	Regarding claim 35, Olsen et al. disclose a valve device (12,14, see Fig. 2), comprising: 
 	a valve housing (28) having pressure supply and service connection points (38, col.3, lns. 60-65) extending in said valve housing; 
 	a valve piston (30) being longitudinally movable in said valve housing along a travel axis (centerline 46) and being capable of connecting and disconnecting respective ones of said pressure and service connection points in fluid communication, 
 	an electric motor (14) with a motor housing (the external housing at the start of the lead line of 14), with a drive axis (the vertical centerline of 78) intersecting said travel axis of the valve piston, 
 	said electric motor being connected (at 32) to and moving the valve piston along the travel axis (col.4, lns. 1-3),
 	and including a cavity (a cavity is considered as being inherent with the microcomputer and conventional hardware) sealed relative to said motor housing of said electric motor; and  an electronics board (the board with the 8051 microprocessor) is in said cavity in said electronics housing and having an integrated electronic control connected to and controlling said electric motor, the electronics board including a digital controller capable of recognizing rotational positions of the electric motor and providing an input signal to the electric motor (col.5, lns. 24-47).

   	Olsen et al. is silent to having an electronics housing is a unitary part of a motor housing of said electric motor.

Tani teaches an electronics housing is a unitary part of a motor housing of said electric motor (col. 4, lns. 3-7).

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Olsen et al. to provide the electronics housing as being a unitary part of a motor housing of said electric motor, as taught by Tani, in order to protect the electronics from contamination.


 	Regarding claim 38, Olsen et al. disclose the electronics board is capable of recognizing rotational positions of the electric motor by a rotor location determination by a motor winding of the electric motor (col.4,lns. 39-col.5,lns. 23).  

 	Regarding claim 39, Olsen et al. disclose a CAN bus (col.5,lns. 38-40) provides the input signal.





 Claim(s) 36 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US 5722460) in view of Tani (US 7121240) and further in view of Hansen III et al. (US 6460567). The claims are being rejected as best understood based on the above 112 rejection.
 	Regarding claim 36, Olsen et al. and Tani have disclosed all of the features of the claimed invention, although are silent to having the cavity in the electronics housing and a cavity in the motor housing containing the electric motor are encapsulated independently of one another and sealed against moisture from outsides thereof. 

 	Hansen II et al. teach the use of the cavity (upper space within the 51 with board 53) in the electronics housing (51, see Fig. 1) and a cavity (the cavity within 45,44 down to seal 47) in the motor housing containing the electric motor (41) are encapsulated (with 72, col.7, lns. 34-38, see Fig. 1) independently of one another and sealed against moisture from outsides thereof.
 It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the combination of Olsen et al. and Tani to provide the cavity in the electronics housing and a cavity in the motor housing containing the electric motor are encapsulated independently of one another and sealed against moisture from outsides thereof, as taught by Hansen III et al., in order to prevent leakage of fluid from a fluid system in which the valve operates (Hansen, col. 2, lns. 17-27) and to reduce the amount of power wiring (Hansen, col.7, lns. 27-34).
	
 	Claim(s) 39 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US 5722460) in view of Tani (US 7121240) and further in view of Miller (US 6795291). The claims are being rejected as best understood based on the above 112 rejection. This rejection is given in an alternative reading of the claims should the rejection above not be persuasive.
 	Regarding claim 39, Olsen et al. and Tani have disclosed all of the features of the claimed invention, although are silent to having a CAN bus provides the input signal.
 	Miller teaches the use of a CAN bus providing the input signal (col.11, lns. 14-16).
 	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have substituted the communication means of a CAN bus as taught by Miller for the communication means in Olsen et al., in the combination of Olsen et al. and Tani, in order to have a signal that improves the immunity to electromagnetic noise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG JAMES PRICE whose telephone number is (571)272-2712.  The examiner can normally be reached on Mon- Fri 8AM -430PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG J PRICE/Primary Examiner, Art Unit 3753